Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed March 17, 2021, is acknowledged and has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 4, line 5, it is not entirely clear whether the recited element “an associated target surface” is intended to refer to the associated target surface already mentioned in claim 1, or a further target surface (compare to the recitation in claim 5, which recites “the associated target surface”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-9, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Segerson et al. (US 4,902,903, cited by applicant). Segerson et al. teaches a damper element (40) which is intended to be located between an un-sprung portion of a vehicle and a sprung portion of a vehicle, the damper usable with a vehicle and having a longitudinal axis (longitudinal center of 40), comprising a damper housing (22) including side and end wall portions, at least partially defining a damper chamber (23) containing a quantity of non-gaseous damping fluid (see, at least, col. 1, lines 61-66), a damper rod and piston assembly (16, 18), operatively connected to one another, the rod assembly positioned in the housing and reciprocally movable therein, a photon source (44E) operatively disposed in contact with the fluid in the chamber (23), a receptor (44R) operatively disposed in contact with the fluid in the chamber, the source operable to direct a photon through the fluid at a target (16, 24) and the receptor operative to receive the photon reflected off the target, through the fluid, the time of flight of the photon dependent on the position of the damper piston in the housing, a lens in communication with the fluid in the chamber and associated with the photon source (lens 47E) directing the photo toward the target surface, the photon receptor similarly being fitted with a lens (47R) to receive the photon reflected off the target surface, the arrangement including a sensor structure (42, overall) supported on one of the damper housing and piston, and including both the photon source and receptor (44E, 44R); the sensor having a housing which is supported on one of the end wall (indirectly via intervening structure between the end wall and side wall) and the piston, the sensor housing including at least one conductor (49) connected to the sensor and extending through the wall of the damper housing, and a sensor housing wall (face of 48 towards 23) which supports both lenses of the emitter and receptor (47E, 47R), the arrangement necessarily including a seal structure (initially, element 53), at least one of the photon source and receptor being connected to a control system (50)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Segerson et al (cited above).
As regards claim 10, while Segerson et al. initially teach a sealing structure, the reference does not expressly teach the sealing structure as being provided directly between the lens and the housing wall of the sensor. Providing a per-lens seal rather than an overall sensor seal will reduce the size of the sealing structure and additionally reduce the amount of material required to form the seal structure, and as such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide at least one and/or both lenses (47E, 47R) with individual small seals rather than a larger overall seal for the purpose of using smaller components which would be subject to less pressure forces (e.g., due to smaller overall area) and/or for the purpose of reducing the amount of sealing material needed to complete the assembly.
As regards claim 13, the reference to Segerson et al. initially teaches the sensor and conductor positioned on the side wall of the housing, and resultantly does not appear to teach the sensor and conductor mounted on the end wall of the housing. The repositioning of a taught element has been long held to be within the skill level of the ordinary practitioner, and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to locate the sensor and conductor on an end wall of the damper housing of the arrangement initially taught by Segerson et al., so as to measure the reflection (or lack thereof) of a portion of the piston assembly from a longitudinal direction, for the purpose of providing the measurement form an end of the damper, reducing the overall diameter of the damper and allowing it to fit in a more compact cylindrical profile than if the sensor were provided on a side surface.
As regards claim 16, the reference to Segerson et al. teaches at least an emitter, receptor and control system, and to this point, it would be initially well expected that a local power source would necessarily be provided in order for the emitter, receptor and control system can function. In that a local power source is not specifically addressed, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the emitter, receptor and/or control system initially provided by Segerson et al. with a local power source, for the purpose of providing power to allow the emitter, receptor and control system to actually function.

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Segerson et al. in view of Higgins et al. (US 2019/0346004, effectively filed 5/14/2018). The reference to Segerson et al. is discussed above. Segerson et al. do not specifically teach that the time of flight associated with the photon has a “relation to a position” of the piston portion relative to a first or second end wall of the housing, and the further provision of a delay detector connected to the photon source or the photon receptor (note that a functional transit time measuring structure would necessarily be coupled to both elements), wherein a time between emission of a photon and detection is measured. 
Higgins teaches that it is known to use a time-of-flight measurement (e.g., abstract) from an end of a housing (elements at one end of housing 11, at 15-19) to a movable piston portion (12) associated with a damper (2b, in general) for a vehicle, which can provide a more accurate measurement of the deflection of the damper in order to provide accurate adjustments to the suspension of the vehicle (¶0006), using a measurement of the transit time of a photon between an emitter and detector (integrated in sensor 15) made by a control unit (18). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the measuring mechanism of Segerson et al. as a photon time-of-flight measuring mechanism as taught by Higgins et al., with the emitter and receiver at an end of the damper, measuring to a piston displaced from the end of the damper, as taught by Higgins et al., for the purpose of providing a more accurate state of the deflection of the respective portions of the damper, thus facilitating a more immediate and more accurate adjustment of the suspension system responsive to the deflection state of the damper.
While the reference to Higgins et al. does not specifically mention “delay” it does teach the measurement of the transit time of a pulse or series of pulses (¶0057) which constitutes the delay from the time of emission to the time of reception, and as such, it is understood that the measuring mechanism of Higgins et al. necessarily measures a ‘delay’, without which measurement, a transit time between the emission of a pulse and the reception of the pulse would not be achieved. 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Segerson et al. in view of Keijzer et al. (US 3,954,255). The reference to Segerson et al. is discussed above, and while teaching a control system connected to a damper for a suspension arrangement usable in conjunction with a vehicle, the reference does not specifically illustrate the provision of a concentric (e.g., axially co-extensive) spring device, wherein the damper as well as the spring device are connected between an associated sprung mass and an un-sprung mass of the vehicle. Keijzer et al. teach that it is quite well known when providing a vehicle with a suspension to provide both a damper strut (12 in general) with an axially co-extensive spring element (38) between an un-sprung vehicle portion (e.g., wheel 88) and a sprung vehicle portion (at top of 32, see, e.g., col. 2, lines 24-25). Resultantly, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the suspension damper and control system initially taught by Segerson as being expressly provided coaxially with a spring element between a sprung and un-sprung portion of a vehicle for the purpose of using the damper in the scenario for which vehicle dampers are commonly used, namely in conjunction with a coaxial spring to provide both a resilient support (e.g., via the spring) as well as a damped connection (e.g., via the damper) to provide a comfortable support and ride characteristic to a moving vehicle, enhancing the occupants’ or passengers’ comfort as well as reducing wear and tear on the vehicle structure itself.
Allowable Subject Matter
Claims 14, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Naito et al. teach a known concentric damper and spring for a vehicle suspension; Okubo teaches an internal LED displacement sensor for a damper; Stauffer teaches an optical distance measuring arrangement; Nihei et al. teach a height sensor using a pair of light emitter elements and an intensity measurement; Schaefer teaches a distance measurement using an arrangement of emitters and plural photon paths; Anderson et al. teaches an active suspension system for a vehicle; 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616